  6:16-cv-03604-DCC-JDA          Date Filed 11/07/18      Entry Number 360      Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

 The Michelin Retirement Plan and the
 Investment Committee of the Michelin                  Case No. 6:16-CV-03604-DCC-JDA
 Retirement Plan,

 and                                                     NOTICE OF DISMISSAL
                                                      WITHOUT PREJUDICE BY THE
 Chicago Transit Authority Retiree Health Care      MICHELIN RETIREMENT PLAN AND
 Trust,                                             THE INVESTMENT COMMITTEE OF
                                                    THE MICHELIN RETIREMENT PLAN
                   Plaintiffs,                       AS TO DEFENDANT GREENBERG
                                                             TRAURIG, LLP
        v.

 Dilworth Paxson, LLP, et al.,

                   Defendants.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs The Michelin

Retirement Plan and the Investment Committee of the Michelin Retirement Plan hereby dismiss

Defendant Greenberg Traurig, LLP from this case without prejudice.

                                                 s/ J. D. Quattlebaum
                                                 Steve A. Matthews (Fed ID No. 5119)
                                                 J. Derrick Quattlebaum (Fed ID No. 5252)
                                                 J. W. Matthews III (Fed ID No. 3202)

                                                 HAYNSWORTH SINKLER BOYD, P.A.
                                                 ONE North Main, 2nd Floor
                                                 Greenville, SC 29601-2772
                                                 Telephone:864.240.3200
                                                 Facsimile: 864.240.3300

                                                 Attorneys for Plaintiffs,
                                                 The Investment Committee of the Michelin
                                                 Retirement Plan and the Michelin Retirement
                                                 Plan

Dated: 11/07/2018
Greenville, South Carolina




                                         Page 1 of 1
